Citation Nr: 0317430	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a head 
injury.  The veteran subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in January 1999 and a 
Supplemental Statement of the Case (SSOC) in January 1999.

In April 2001, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a June 2001 decision, the Board denied entitlement to 
service connection for the residuals of a head injury.  The 
veteran subsequently appealed that claim to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney filed a 
motion to vacate the Board's decision and to remand the claim 
for readjudication.  The VA Office of the General Counsel 
subsequently filed a motion for the Court to affirm the 
Board's decision.  In a January 2003 Memorandum Decision, the 
Court granted the appellant's motion, vacated the Board's 
June 2001 decision, and remanded this claim to the Board for 
readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.




REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a June 2001 decision.  The veteran subsequently 
appealed that decision, and, in January 2003, the Court 
granted the veteran's motion to vacate the Board's decision, 
and to remand the matter for readjudication.  

In the Court's January 2003 Memorandum Decision, it was noted 
that, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  The Court concluded that the Board had failed in the 
June 2001 decision to adequately discuss the requirements 
under the VCAA that a claimant be advised of the evidence 
necessary to substantiate his claim and that he be advised of 
his and VA's responsibilities under that law.  Therefore, the 
Court determined that a remand of this case was necessary so 
that the Board could ensure that the notification procedures 
of the VCAA were fully complied with.

As discussed by the Court in the January 2003 Memorandum 
Decision, the veteran also asserted that the Board committed 
several additional errors in the June 2001 decision.  In 
particular, the veteran asserted that the Board had erred by 
failing to provide him with a VA examination to determine the 
nature and etiology of his claimed residuals of a head 
injury.  He also contended that VA had erred by making only 
one request for hospitalization records from Fort Jackson, 
South Carolina, and by failing to advise him that such 
records had not been made available.  With respect to these 
assertions, the Court concluded that it would be 
inappropriate to address them, since the case was being 
remanded on other grounds.  The Court noted, however, that 
the veteran was free to raise these arguments to the Board 
and that the Board was required to address them.

In accordance with the Court's directives, the Board 
concludes that a remand of this case to the RO is necessary 
in order to ensure that the notification requirements of the 
VCAA are fully complied with.  Remand is also required by the 
recent decision of the United States Court of Appeals for the 
Federal Circuit which invalidated VA's duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  Those regulations had authorized the Board 
to develop new evidence and employ it in appellate decisions, 
independent of initial review by the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board further concludes that, 
while this case is in remand status, the RO should ensure 
that all available service medical records, to include 
records of any in-service hospitalizations, and post-service 
medical records have been obtained and associated with the 
claims folder.

Furthermore, while this case is in remand status, the RO 
should specifically consider whether a VA examination is 
warranted to determine the nature and etiology of the 
veteran's claimed disability.  If it is determined that a VA 
examination is not warranted, the RO should set forth the 
reasons for that conclusion in an SSOC.

Therefore, this case is remanded for the following action:

1.  The RO should request that the 
appellant provide a list of the names and 
addresses of any doctors and medical care 
facilities who have treated him for his 
claimed residuals of a head injury.  The 
veteran should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  

2.  The RO should contact the NPRC and 
request any additional service medical 
records that may exist from the veteran's 
period of service, to include hospital 
records.  The RO should also specifically 
contact the U.S. Army Hospital in Fort 
Jackson, South Carolina, and request any 
records that may exist pertaining to the 
veteran.  If no additional records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is 
free to undertake any specific 
development deemed necessary in order to 
comply with the VCAA, to include 
providing a VA medical examination.

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

